DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ arguments and amendments filed 1/5/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the claim amendments.
	Claim 3 is listed as ‘previously presented’. However, the location of the bond has been changed since the 5/20/21 claim set. In order to advance prosecution (and since numerous other non-compliant notices have already been sent) claim 3 is examined as presented.
	Previously, Group 1 and the species where Z1 and Z3 are the N-terminal end of the polypeptide and Z2 and Z4 are the C-terminal end of the polypeptide were elected.
Since the elected species is such that Z1 and Z3 are the N-terminal end of the polypeptide, claim 5 is to a non-elected species. Further, since Z1 and Z3 are the N-terminal end of the polypeptide and Z2 and Z4 are the C-terminal end of the polypeptide the monomers are homologous so claim 12 is drawn to a non-elected species.
Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
Claims 6-7 and 15 have been canceled.
s 5 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/20.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/20.
	Claims 1-4, 11, 13-14 and 16-17 are being examined.

Priority
This application is a 371 of PCT/EP2017/078600 11/08/2017 and claims foreign benefit of EUROPEAN PATENT OFFICE (EPO) 16197999.2 11/09/2016 and EUROPEAN PATENT OFFICE (EPO) 16198256.6 11/10/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/22 have been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims were previously rejected under 112. Since claim 3 has been amended and claim 17 has been added as a new claim the rejection is updated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11, 13-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is listed as ‘previously presented’. However, the location of the bond has been changed since the 5/20/21 claim set. The location of the bond between the monomers in claim 3 is unclear. It is unclear if the bond is between the Z residues or the Gln residues or something else. It is unclear if claim 3 is a proper dependent claim.
	Claim 1 recites ‘having a sequence similarity’ with respect to a sequence that is a dimer. The specification describes sequence similarity in terms of ‘more or less extended partial sections’ of the protein (page 4 lines 14-16). Further, the specification describes sequence similarity as allowing for substitutions or deletions (page 6 lines 3-10). In the instant case, it is unclear what sequences are encompassed by claim 1 and dependent claims 2, 4, 11 and 13-14 and 16-17. It is unclear how to determine sequence similarity because it is described in terms of ‘more or less extended partial sections’ of the protein (page 4 lines 14-16). Further, the specification appears to provide contradictory information since it describes similarity in terms of identity (page 4 lines 15-19) as well as homology (page 6 lines 3-10). A peptide that is a dimer of Asn-Cys-Arg-Val-Arg-Asn-Val-Val-Gln-Met-Trp-Gln is 100% homologous based on the substitutions set forth on page 6 2nd paragraph of the specification. However, such sequence is only 17% (4/24) identical to the sequence recited in claim. It is unclear if a dimer of Asn-Cys-Arg-Val-Arg-Asn-Val-Val-Gln-Met-Trp-Gln falls within the scope of claim 1. Further, if nd paragraph) which is a subjective determination. It is unclear if the sequence with similarity is required to be of a certain length. Claim 3 has been interpreted as requiring the structure as shown since it recites ‘having the amino acid sequence’. Although claim 1 has been amended to recite ‘dimer’ it is unclear if the sequences with sequence similarity are limited to dimers with the Cys residues bonded together or if other dimers are possible (previous claim 15 seems to suggest that the Cys residues are not required). Although unclear, the claims that recite sequence similarity have been interpreted as requiring a dimer where the phrase similarity means identical to one of the recited monomers of the chain. Since claim 1 recites ‘having a sequence similarity’ the sequence with similarity has been interpreted such that it can be longer than the reference sequence recited in claim 1 (further in the reply of 5/20/21 page 11 refers to ‘residues being compared’ thus suggesting the overall length can be longer). 

Claim 16 encompasses functional limitations specifically ‘formed into a fibril’. Claim 16 depends on claim 1 which recites Z1 which can be 6 amino acids in length and Z2 which can be 13 amino acids in length and a core that is 12 amino acids in length. Thus, the sequence can be 31 amino acids in length. When 20% of the sequence is varied (to have 80% identity) 6 of the amino acids can be varied. When 6 of the positions are varied to any of the 20 common amino acids there are at least 206 (i.e. 64000000 different possible sequences). The recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the peptides.
(e.g., by not specifying any way to achieve those results) is unclear. The recited functional characteristics do not necessarily occur in all the peptides recited in the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. The last sentence of MPEP 2173.05(g) recognizes that applicant can amend the claims to recite the particular structure that accomplishes the function. Although unclear, for purposes of examination, peptides of claim 1 have been interpreted as being capable of the recited function. 

Response to Arguments – 112b
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue about the phrase ‘extended’ such phrase does not appear to be used in claim 1. As discussed in the rejection above one of the issues relates to the phrase ‘having a sequence similarity’ in light of the specification.
Although applicants argue about the meaning of ‘more or less’, it is first noted that although applicants refer to a definition there does not appear to be any definition of record. Further, even if one incorporated applicants’ definition the result would be the phrase ‘about extended partial sections’ which does appear to clarify anything.
Although applicants argue about one portion of the specification, the specification appears to provide contradictory information since it describes similarity in terms of identity (page 4 lines 15-19) as well as homology (page 6 lines 3-10). As such, it is unclear which description controls. As an example of the difference, Scholler et al. (US 2012/0258126; 
Although applicants argue that Wikipedia explains that sequence homology is commonly used to mean sequence similarity, MPEP 2111.01 IV recognizes that the inventor’s intention as expressed in the specification is dispositive. The instant specification (page 4 lines 14-15) refers to similarity in terms of ‘identical component sequences’. The specification appears to provide contradictory information since it describes similarity in terms of identity (page 4 lines 15-19) as well as homology (page 6 lines 3-10).
Although applicants argue that 17% sequence similarity is not within the scope of the claim, the issue is how to determine similarity in the instant case. As an example of the difference, Scholler et al. (US 2012/0258126; previously cited) teach that amino acids with similar polarity include Cys and Gln (sections 0267 and 0269) however Cys and Gln are not identical.
Although applicants argue that page 6 2nd paragraph recites examples, exemplification is not a definition.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 16 recites functional properties of the polypeptides. The polypeptides of claim 16 can have a sequence similarity as recited in claim 1. 
	The polypeptide of claim 1 recites Z1 which can be 6 amino acids in length and Z2 which can be 13 amino acids in length and a core that is 12 amino acids in length. Thus, the sequence can be 31 amino acids in length. When 20% of the sequence is varied (to have 80% identity) 6 of the amino acids can be varied. When 6 of the positions are varied to any of the 20 common amino acids there are at least 206 (i.e. 64000000 different possible sequences). As such, the genus is large.
With respect to the examples, the specification appears to be limited to a single example (protransducine-C).
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Claim 16 recites functional properties of the polypeptides. 
Panchenko et al. (‘Prediction of functional sites by analysis of sequence and structure conservation’ Protein Science v13 2004 pages 884-892; previously cited) teach that common 
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 16 recites functional properties of the polypeptides. 
When functional claim language is found indefinite as set forth above, it typically lacks an adequate written description under § 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. 
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. It is unclear what structural elements are required for the recited function or what the important residues are that contribute to the function.
In the instant case, there is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims.  One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification (figure 1) describes results for a particular sequence (protransducine-C). However, results related to a particular sequence would not lead one to extrapolate to sequences that are less than 100% identical.  
In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Response to Arguments – 112 written description
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue about a scope of enablement rejection, there is no scope of enablement rejection. The written description rejection is set forth above.
Although applicants argue about sequences with sequence similarity and structural features, one key issue is whether or not there is an adequate number of representative species for the features as claimed. In the instant case, there is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the property recited in claim 16.

Claim Rejections - 35 USC § 102
Since claim 1 recites ‘having a sequence similarity’ the sequence with similarity has been interpreted such that it can be longer that the reference sequence recited in claim 1 (further in the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11 and 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0248311; ‘Kim’).
	Kim teach dimers of the gp120 protein which are shown in the SDS page analysis (section 0038 and figure 29 and sections 0045, 0063, 0085). Kim teach the presence of disulfide linked dimers (section 0038). Kim teach the amino acid sequence of a protein gp120 which comprises PCKIKQIINMWQ (beginning at residue 417). 
	In relation to the polypeptide dimer recited in claims 1-2, 13 and 14, Kim teach dimers of the gp120 protein which are shown in the SDS page analysis (section 0038 and figure 29 and sections 0045, 0063, 0085). Kim teach the presence of disulfide linked dimers (section 0038). Kim teach the amino acid sequence of a protein gp120 which comprises PCKIKQIINMWQ (beginning at residue 417). The sequence PCKIKQIINMWQ (which is present on each of the monomers) is 92% identical to the formula recited in claim 1 (where the Z’s represent terminal ends).

	In relation to claim 16, although unclear (see 112 rejection above) since Kim teach peptides as claimed such peptides have been interpreted as functioning as claimed.

Response to Arguments – 102 
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the cysteine residues involved are not set forth, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., location of disulfide bond) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claim 1 does recite a dimer which is taught by Kim. Since instant claim 1 recites 80% similarity there is no requirement that the disulfide bond must be at the position in the formula of claim 1. Previous claim 15 (5/20/21) also suggested that the Cys residues are not required at that location in claim 1.

Claim Rejections - 35 USC § 103
Claims were previously rejected based on the references cited below. Since claim 17 has been added as a new claim the rejection is updated.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11, 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munch et al. (‘Peptide nanofibrils boost retroviral gene transfer and provide a rapid means for concentrating viruses’ Nature Nanotechnology v8 Feb 2013 pages 130-136; ‘Munch’) in view of Munch et al. (‘Supplementary information for Peptide nanofibrils boost retroviral gene transfer and provide a rapid means for concentrating viruses’ Nature Nanotechnology v8 Feb 2013 pages 1-23; ‘Munchsupplement’) in view of Adermann et al. (US 2007/0123465; ‘Adermann’).
Munch teach a 12-residue peptide termed enhancing factor C (abstract on page 130) and shows that the sequence of the peptide is QCKIKQIINMWQ (figure 1). Munch teach compositions comprising the peptide and water (page 135 paragraphs 3-4 of methods section). Munch teach various active forms of the peptide including EF-D (figure 1). Munch teach that the nd column 1st complete paragraph). Munch shows a model of the fibrils (figure 2 on page 131). Munch teach that the EF-C peptide allows retroviral gene transfer to be boosted (page 134 2nd column) and suggest that the compositions may be suitable for clinical applications including local and systemic administration (page 135 first paragraph). Munch teach that EF-C precipitated virions (figure 3). Munch refers to supplementary information (for example paragraph 2 of column 1 of page 130 refers to supplementary fig. S1) and the last page (page 136) states that the supplemental information is available with the online version.
Munch does not specifically teach a peptide with disulfide bonds.
Munchsupplement teach that a model of the EF-C peptide was prepared based on two peptides arranged into a dimer (page 10 second paragraph and supplementary figure 6 on page 16).
Adermann teach that dimeric peptides show favourable properties including stability and half-life specifically in plasma (sections 0111-0112). Adermann teach that oligomeric peptides with cysteine residues can be achieved by disulfide bonds between the monomeric peptide chains (sections 0077, 0111 and 0115-0116). Adermann recognizes a peptide with a single cysteine in which the dimerization is achieved via a disulfide bond between the cysteine residues (section 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Munch because Munch teach that the EF-C peptide allows retroviral gene transfer to be boosted (page 134 2nd column) and suggest that the compositions may be suitable for clinical applications including local and systemic administration (page 135 first paragraph). Since Munchsupplement specifically mentions dimers (page 10 second 
	In relation to the structure as shown in claims 1, 3-4, 13-14 and 17, the EF-C peptide is of sequence QCKIKQIINMWQ (per figure 1 of Munch) and when dimerized via a disulfide between the cysteine residues the resulting structure is 100% identical to the structure of claim 1 and 3-4 where Z1 and Z3 are the N-terminal end of the polypeptide and Z2 and Z4 are the C-terminal end of the polypeptide.
	In relation to claim 2, the dimer suggested as discussed above is a homodimer.
	In relation to claim 11, Munch teach compositions comprising the peptide and water (page 135 paragraphs 3-4 of methods section).
	In relation to claim 16, Munch teach that the peptide forms fibrils (abstract on page 130)

Response to Arguments – 103
1/5/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue about hindsight reasoning, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Munch teach that the EF-C peptide allows retroviral gene transfer to be boosted (page 134 2nd column) and suggest that the compositions may be suitable for clinical applications including local and systemic administration (page 135 first paragraph). Since Munchsupplement specifically mentions dimers (page 10 second paragraph and supplementary figure 6 on page 16) and Adermann teach that dimeric peptides show favourable properties including stability and half-life (sections 0111-0112) specifically in plasma (section 0112) one would have been motivated to make the EF-C peptide (QCKIKQIINMWQ per figure 1 of Munch) as a dimer via a disulfide bond between the cysteine residues as taught by Adermann (sections 0077, 0111 and 0115-0116).
Although applicants argue that Munch mentions a tetramer (dimer of dimers) and refers to configurations involving hydrogen bonds, the first step in making tetramers is to first form a dimer (see Munch supplement 2nd paragraph). Further, the modification as proposed is based on a different reason to modify. The reason to modify is based on the systemic administration suggested by Munch (page 135 1st paragraph). Under such conditions, one would be motivated to 
Although applicants argue that Munch alone does not teach covalently linked dimers or coils, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to covalent linkages, Adermann teach that dimeric peptides show favourable properties including stability and half-life specifically in plasma (sections 0111-0112). Adermann teach that oligomeric peptides with cysteine residues can be achieved by disulfide bonds between the monomeric peptide chains (sections 0077, 0111 and 0115-0116). Adermann recognizes a peptide with a single cysteine in which the dimerization is achieved via a disulfide bond between the cysteine residues (section 0087). Further, MPEP 2144 IV recognizes that a rationale to modify that is different from applicant’s is permissible. In the instant case, Munch suggest that the compositions may be suitable for clinical applications including systemic administration (page 135 first paragraph). Adermann teach that dimeric peptides show favourable properties including stability and half-life specifically in plasma (sections 0111-0112). Thus, one would have been motivated to modify to prepare for administrations that would involve the peptide being present in the blood.
Although applicants argue about properties of the resulting dimer, it is first noted that the instant claims are product claims not method claims. Instant claim 1 does not recite any specific functions. Further, figure 1 of Munch shows that some modifications do not alter the function. 
Although applicants argue that the peptides of Adermann are different, the instant rejection is a 103 rejection not a 102 rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658